Case: 5:17-cv-00430-REW-MAS Doc #: 111 Filed: 04/29/20 Page: 1 of 2 - Page ID#: 2329




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                                    CENTRAL DIVISION
                                       LEXINGTON

         BRIAN ROBERT BLAZER, d/b/a                   )
         CARPENTER BEE SOLUTIONS,                     )
                                                      )
              Plaintiff,                              )          No. 5:17-CV-430-REW
                                                      )
         v.                                           )                  ORDER
                                                      )
         CHRISMAN MILL FARMS, LLC,                    )
                                                      )
              Defendant.                              )

                                         *** *** *** ***

              At the Court’s direction, the parties’ submitted a joint status report addressing

     several topics. See DE 110. The Court agrees that mediation makes sense and REFERS

     this matter to Judge Stinnett for a prompt mediation, to be set sensitive to the extant

     schedule.

              In its Claim Construction Opinion & Order, the Court adopted certain deadlines for

     expert disclosures and dispositive motions. Id. As the parties’ point out, the Court did not

     establish a deadline for expert depositions (a deadline the Court sees no need to establish

     separate from a general expert discovery closure date) or motions to strike expert

     testimony.1 To clarify and to address the remaining topics raised in the report, the Court

     ORDERS as follows:




     1
       To the extent the parties’ reference to “motions to strike expert testimony” was intended
     to encompass non-Daubert liminal attacks on experts, the Court, pending resolution of any
     dispositive motions, declines to set a specific deadline for motions in limine. In any event,
     the Court’s establishment of a firm expert discovery closure date obviates the need for the
     requested deadline as a trigger for deposition scheduling. That is, this Order independently
     establishes a deadline for all expert discovery, including depositions.


                                                  1
Case: 5:17-cv-00430-REW-MAS Doc #: 111 Filed: 04/29/20 Page: 2 of 2 - Page ID#: 2330




            1. No later than July 2, 2020, the parties SHALL complete all expert discovery;

            2. No later than July 17, 2020, the parties SHALL file all dispositive and Daubert

                motions.2 Local Rule 7.1 shall govern response and reply time.3 Any

                depositions cited to in a motion or other brief must be filed in their entirety

                along with the motion or other brief (either as a separate record entry or if

                feasible as an attachment); and

            3. The Court will, if necessary, establish a trial schedule (and related deadlines)

                following resolution of any dispositive motions.

            This the 29th day of April, 2020.




     2
       Obviously, this deadline supplants the previously adopted dispositive motion deadline.
     See DE 108 at 37.
     3
       It appears the parties interpreted the Court’s directive to provide “an estimate of the time
     necessary to file pretrial motions following the Court’s resolution of any dispositive
     motions” as a request to propose a briefing schedule for dispositive motions. DE 108 at 37
     (emphasis added); see DE 110 at 2. To be clear, the Court’s reference to “pretrial motions”
     was a reference to motions regarding matters for trial, e.g., in limine requests for exclusion
     and other evidentiary matters, motions concerning trial mechanics, etc.


                                                   2
